240 F.2d 958
Stephen O'HEARNE, Deputy Commissioner, Bureau of Employees'Compensation, Fourth Compensation District, andMaryland Shipbuilding and DrydockCompany, and Maryland CasualtyCompany, Appellants,v.Richard J. FURLONG, Appellee.
No. 7335.
United States Court of Appeals Fourth Circuit.
Argued Jan. 18, 1957.Decided Feb. 18, 1957.

Herbert P. Miller, Atty., United States Department of Labor, Washington, D.C.  (Walter E. Black, Jr., U.S. Atty., Baltimore, Md., Stuart Rothman, Solicitor, and W. E. Boote, Asst. Solicitor, United States Department of Labor, Washington, D.C., on brief), for appellant Stephen O'Hearne.
Robert E. Coughlan, Jr., Baltimore, Md.  (Lord, Whip & Coughlan, Baltimore, Md., on brief), for appellants Maryland Shipbuilding & Drydock Co. and Maryland Casualty Co.
Bernard G. Link, Baltimore, Md., for appellee.
Before PARKER, Chief Judge, SOBELOFF, Circuit Judge, and WILLIAMS, District Judge.
PER CURIAM.


1
We find no error in the decision of the District Court, and we believe that nothing of importance could be added to the opinion of the trial judge, which is found in 144 F. Supp. 266.


2
Affirmed.